Lipscomb, J.
This suit was brought into the District Court by a writ of certiorari ; in which Court it was dismissed. On looking into the record we can find no sufficient ground for reversing the judgment of the Court, in so dismissing the suit.
There is no sufficient reason shown, why the plaintiff in the certiorari did not make all the-defences which he alleges can be made to the suit, in the Justice’s Court, nor was it shown that they were not made. The two grounds upon which the appellant seems to rely most, are the great irregularity and long pendency of the suit in the Justice’s Court, without formal continuances, and the Statute of Limitations. As to the irregularity complained of, it furnished no ground for a new trial in the District Court. Strict forms of entry of continuances cannot be looked for in a Justice’s Court; and the appellant went into trial at last, without showing that the means of making his defence had been impaired by the protracted delays ; and it appears that they were caused as much by himself as by the other party.
The Statute of Limitations might - have been interposed in the Justice’s Court, but was not, by him ; and the record does not show that it had constituted a bar to the proceedings against him, at the time of the commencement of the suit.
The record shows that the plaintiff below had been more than two years out of the possession of the horse, but it does *164not show that it came into the possession of the appellant and those under whom he claimed, more than two years before the commencement of the suit; and, from what appears, the Statute would not have availed him anything, if it had been set up in the Justice’s Court. We are therefore of opinion that the judgment must be affirmed.
Judgment affirmed.